Citation Nr: 0903794	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  03-09 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative 
intervertebral disc disease (IVDS), status post laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, M. M. 


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran had active duty service from October 1960 to 
October 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in pertinent part, which denied degenerative 
service connection for intervertebral disc disease, status 
post laminectomy at L5, lumbar spine.  The matter was last 
remanded in December 2006.

The Board notes the March 2002 RO decision denied service 
connection for leg pain (claimed as trauma to leg).  Received 
in April 2002 was a copy of the veteran's notice of 
disagreement (NOD), wherein he expressed disagreement with 
the March 2002 decision.  However, a review of the record at 
the time of the December 2006 remand showed that the RO had 
not issued a statement of the case (SOC) with regard to his 
claim for etiology of leg pain (claimed as trauma to leg).  
See Manlincon v. West, 12 Vet. App. 238 (1999).  Following 
the Board remand, an SOC was issued by the RO in November 
2008, in which the denial of the veteran's claim was 
continued.  To date, a formal appeal has not been received 
with regard to this issue.  Therefore, the claim of 
entitlement to service connection for leg pain is not before 
the Board at this time.

In March 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C. A copy of the hearing 
transcript is of record.


FINDING OF FACT

Degenerative IVDS was not manifest during service, was not 
manifest within one year of separation, and the current 
diagnosis of degenerative IVDS is not attributable to 
service.


CONCLUSION OF LAW

Degenerative IVDS was not incurred in or aggravated during 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and, (3) that the claimant 
is expected to provide.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a) (2002).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in January 
2002, as well as supplemental letters dated May 2003, May 
2006, and December 2006, satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  An additional 
notice letter, issued in May 2006, informed the veteran of 
the manner in which VA assigns initial ratings and effective 
dates.  See Dingess/Hartman v. Nicholson.  

The Board notes that complete VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the May 2006 notice was provided to the veteran, the 
claim was readjudicated in a November 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

As to the duty to assist, the claimant's service medical 
records and pertinent post-service medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(2002); 38 C.F.R. § 3.159 (2008).  In December 2006, the 
Board remanded the veteran's claim, in part, to obtain any 
outstanding post-service treatment records, such as those 
referenced in an October 2005 letter from the veteran's 
private physician.  A development letter was sent to the 
veteran in December 2006 requesting a release of medical 
records from Dr. J.E.B., M.D., St. Agnes Hospital, St. 
Joseph's Hospital, and Maryland General Hospital.  To date, 
the veteran's file is negative for any such release.  "[T]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of 
the veteran's cooperation in obtaining private medical 
records, which VA cannot obtain without his permission, VA 
has no further obligations regarding these records.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The veteran 
was afforded VA examinations in September 2005 and May 2008 
to obtain an opinion as to whether his current diagnosis of 
degenerative IVDS is etiologically related to his period of 
active service.  The reports are thorough and supported by 
the record.  The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2008).  In addition, certain chronic 
diseases, such as IVDS, may be presumed to have been incurred 
or aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

At the outset, the Board notes that the veteran has a current 
diagnosis of IVDS, status post laminectomy at L1-L5 with 
fusion at L3 - L5.  See VA examination report, May 2008.  
Thus, element (1) of Hickson has been satisfied, in that the 
veteran has demonstrated that he has a current disability.

Regarding an in-service diagnosis, the veteran's service 
treatment records document a January 1962 slip-and-fall on a 
footlocker, consistent with the veteran's hearing testimony.  
The service treatment records further indicate that X-rays of 
the lumbar spine taken after this incident had yielded 
negative results for fracture or dislocation.  The veteran 
also was treated during service numerous times for complaints 
of low back pain.  A diagnosis of chronic low back sprain is 
documented, as are degenerative changes about the apophyseal 
joints between L5 and S1, bilaterally, as well as congenital 
spina bifida occulta of the L5 vertebra (both established by 
X-ray results taken in service).  There was no evidence of 
spondylolisthesis.  See reports dated February 7, 1964 and 
March 6, 1964.  On separation, the veteran checked "No" to 
bone, joint, or other deformity, though he did note his 
orthopedic treatment at Kimbrough Hospital in Ft. Meade, MD.  
At that time, the examiner noted that the veteran's spine was 
"Normal."  See VA Standard Forms 88 and 89, September 1964.  
While "chronic low back pain" was also diagnosed in service 
(see treatment report, February 17, 1964), as well as 
degenerative changes about the apophyseal joints and a 
chronic back sprain, the veteran's service treatment records 
are negative for a diagnosis of degenerative changes in the 
intervertebral disc.

Post-service medical records indicate that the veteran 
suffered more than one on-the-job injury affecting the lumbar 
spine.  He had a low back injury in May 1988 while working at 
an automobile dealership.  See private treatment note, 
September 26, 1989.  The veteran apparently reinjured his low 
back in 1991.  See private treatment note, January 29, 2002.

The first reports of low back pain within the veteran's 
record, following his period of active duty, were 
demonstrated following the veteran's back injury on May 6, 
1988.  At that time, the veteran's provider, J.H.B., D.C., 
noted an injury earlier in the day to the lower back, and the 
physician ordered the veteran not to return to work until 
further notice.  See private medical report, May 6, 1988.

The veteran's record documents continued treatment for his 
back disorder from the time of his accident in 1988, but not 
prior.  In July 1989, the veteran reported with back pain 
resulting from an injury in May 1988.  It was noted that a CT 
scan demonstrated mild disc herniation at L3-5, with some 
change at the L5-S1 level.  X-rays demonstrated 
spondylolisthesis at L5-S1, as well as degenerative changes.

In October 1990, J.H.B., D.C., stated that the veteran 
reported with back pain in May 1988 as the result of a work 
injury.  A reoccurrence of symptoms was noted, and the 
veteran was referred to an orthopedic surgeon for evaluation 
and treatment.  Conspicuously absent from this report is any 
reference to the veteran's active service or any history of 
the veteran experiencing low back problems prior to the May 
1988 accident/injury. 


In April 1991, the veteran again reported with back pain as a 
result of a work injury.  According to a report from January 
2002, the veteran reported for back treatment on April 25, 
1991.  The physician, Dr. J.E.B., M.D., stated that, due to a 
slipped disc on the job, the veteran required laminectomy 
surgery to repair his back.  It was noted that, although the 
veteran's symptoms waxed and waned over the years, his back 
pain had recently increased in severity.  It was the 
physicians opinion that, by examination and history, the 
veteran's back symptoms were related to a previous injury 
dating back to 1991.  See private treatment note, January 29, 
2002.

In July 2002, J.H.B., D.C. issued a statement contradicting 
his prior report, in which he opined that the veteran's back 
symptoms were a result of an injury sustained during the 
veteran's time in the military, as opposed to a work injury 
in 1988.  The physician relied on the veteran's in-service 
medical records, as well as his own records dating back to 
the veteran's lumbar surgery in 1989.  The physician further 
stated that, quite often, an injury consistent with the 
veteran's in-service injury will cause damage and weakening 
of the supporting structure, causing the injury to become 
chronic and, over time, increase the degenerative process 
with an end result of acute symptoms.  Although aware of the 
veteran's congenial defect in the lumbar spine, spina bifida 
occulta, he stated that, given the small size of the defect 
and the absence of any "knife clasp deformity," it was very 
unlikely that his congenital disorder had any affect on the 
veteran's current condition.  See private treatment note, 
July 8, 2002.

The veteran underwent a second spinal fusion in October 2002.  
Severe neurocompression was noted at multiple levels.  A work 
injury and resulting laminectomy was noted, as well as 
posterolateral fusion at L5-S1.  Significant, progressive 
changes were noted as well.

The veteran was afforded a VA examination in September 2005.  
The examiner noted a review of the veteran's record.  At that 
time, the veteran complained of an in-service fall in 1962 
that resulted in trauma to the lumbar spine.  The veteran's 
two spinal fusions were noted.  Following an examination, the 
examiner opined that it was unlikely that the veteran's 
congenital spina bifida contributed to his need for surgery 
in 1999 or thereafter.  The examiner also stated that it was 
less likely than not that the trauma incurred in 1962 was the 
cause of the veteran's surgery.  It was noted that the period 
of time from the veteran's in-service trauma to his spinal 
fusion was too protracted to be the etiological agent for his 
lumbosacral complaints.  See VA examination report, September 
12, 2005.

In October 2005, Dr. J.E.B. issued a medical opinion in 
contrast to his July 2002 medical report.  At that time, he 
stated that the veteran, by history, presented a compelling 
chronology of persistent lower back problems since separation 
from service.  The veteran reported chiropractic treatment in 
1964-6, treatment through his family physician from 1967-8, 
hospital treatment and physician therapy from St. Agnes 
hospital in 1968, exacerbations of back pain again treated by 
his family physician from 1968-1973, chiropractic treatments 
from 1973-5, another hospitalization for back pain in 1975, 
self-treatment from 1975-9, a third hospital stay for back 
pain in 1979, and he reported multiple episodes of back pain 
thereafter.  The physician then opined that it was more 
likely than not that the veteran's current lower back injury 
stemmed from his initial injury on January 28, 1962.  See 
private treatment report, October 2005.  No rationale was 
provided.

A second VA examination was administered in May 2008.  Once 
again, the examiner noted a review of the veteran's claims 
file.  The veteran's 1962 injury, in which he fell sideways 
and hit his back on a wooden foot locker, was well 
documented, as was the veteran's subsequent in-service and 
post-service medical history.  The examiner pointed out that 
there was no medical evidence within the veteran's file to 
substantiate treatment of the lower back from the time of his 
separation to the time of his on-the-job accident in 1988.  
Ultimately, the examiner opined that the veteran's IVDS , 
status post laminectomy, was less likely than not caused by, 
or the result of, the veteran's 1962 in-service injury.  
While several entries of back treatment were noted during the 
veteran's period of active duty, his separation examination 
was negative for a chronic back disorder.  Further, it was 
noted that the veteran's February 1964 x-rays did not show 
evidence of spondyloisthesis or spondylosis, and they were 
also negative for degenerative changes in the intervertebral 
disc.  Therefore, the examiner provided a negative nexus 
opinion because the medical evidence does not support a 
diagnosis of IVDS in service, and the veteran's claims file 
does not contain medical documentation of continued treatment 
since separation.

As noted above, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley.  Neither the Board nor 
the veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Colvin.

As to the medical opinions within the record, the Board notes 
that, when faced with conflicting medical opinions, the Board 
must weigh the credibility and probative value of the each 
opinion, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the 
weight assigned to this evidence, the Board also looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).

In this case, two private providers have offered a positive 
etiological opinion linking the veteran's current back 
disorder to an in-service injury in 1962.  The July 2002 
opinion of J.H.B., D.C., noted that the veteran's current 
spinal injury was likely related to his in-service accident 
because, quite often, such an injury will cause damage and 
weakening to the supporting structures.  This opinion 
directly contradicts his prior opinions, rendered in May 1988 
and October 1990, that the veteran's back condition was a 
direct result of an on-the-job injury in May 1988.  Indeed, 
the Board finds the clinical and objective findings made by 
Dr. J.H.B. in October 1990 are more historically accurate and 
far more probative than the statement he offered in July 
2002, which is nearly four decades post-service and 12 years 
after his October 1990 letter.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994).  

The second positive opinion, given by Dr. J.E.B., M.D., 
follows a similar pattern.  As noted above, in January 2002 
the physician opined that, due to a slipped disc on the job, 
the veteran required laminectomy surgery to repair his back.  
He also stated that, by examination and history, the 
veteran's back symptoms were related to a previous work 
injury dating back to 1991.  See private treatment note, 
January 29, 2002.  In contrast, the veteran's private 
physician issued a statement in October 2005 in which he 
noted that the veteran's current lower back injury stemmed 
from his initial injury on January 28, 1962.  See private 
treatment report, October 2005.  In changing his opinion, the 
physician relied on the veteran's own history, and he did not 
provide a complete rationale, beyond a history of chronicity, 
for his revised opinion.  While the veteran provided a 
detailed history of orthopedic treatment since his separation 
from service, no medical reports were available for review 
between the date of the veteran's separation and the date of 
the veteran's first, of two, work injuries.  The Board also 
notes that, despite a Board remand and notice letter 
requesting release forms to obtain the medical records in 
question, the veteran has not provided releases to allow a 
search for these records.  In light of the lack of 
cooperation received from the veteran and in consideration of 
the testimony he provided before the undersigned in March 
2005, the Board finds no credibility to the veteran's 
purported history of treatment for back pain in the two 
decades following service.  The opinion of Dr. J.E.B. 
therefore has almost no probative value.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179-80 (2005) (noting that 
although the Board may not reject a medical opinion solely 
because it is based on facts reported by the veteran, but may 
do so where the facts are inaccurate or are unsupported by 
the other evidence of record).

The VA examiners in this case each provided an unequivocal, 
negative nexus opinion.  Each thoroughly reviewed the claims 
file, as was evident in each opinion and examination.  
Instead of relying on a history from the veteran, each 
examiner analyzed the record that was before them.  In 
September 2005, the examiner opined that the veteran's in-
service injury was simply too far removed to have spurred a 
current disorder which was not reported until 1988.  More 
specifically, the examiner noted that x-rays did not show 
evidence of a fracture or instability at the time of the 1962 
accident.  The May 2008 reiterated that fact, also adding 
that the veteran's currently-diagnosed disorder, IVDS, was 
simply not shown on x-ray during his period of service.  
While other back disorders were demonstrated, such as chronic 
pain, chronic sprain, and degenerative changes about the 
apophyseal joints, there was no evidence of 
spondylolisthesis, spondylosis, or IVDS prior to separation 
from active duty. 

As such, the Board attaches the most probative value to the 
VA opinions dated in September 2005 and May 2008.  These 
opinions were well-reasoned, detailed, and consistent with 
other evidence of record, including prior VA outpatient 
reports, and included a review of the claims file.  See 
Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 
2008) (the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed)  The VA examiners interviewed 
the veteran, reviewed the claims file, discussed pertinent 
medical findings, and described their opinions in detail.  
The examiners specifically addressed the prior evidence of 
record.  The opinions are also consistent with the 
documentary record as set forth above.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The defects with the opinions given by Drs. 
J.H.B. and J.E.B. have been discussed.

During the veteran's Board hearing, conducted in March 2005, 
the veteran testified that his in-service injury was the 
ultimate cause of his current back disorder, and that he has 
received continuous medical treatment for his back since 
separation.

To the extent that the veteran contends that his degenerative 
IVDS is related to an in-service accident, it is now well 
established that lay persons not shown to have medical 
training, such as the veteran, are not competent to comment 
on medical matters such as date of onset or cause of a 
disability, or how medical professionals should weigh medical 
evidence in rendering opinions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements of the veteran offered in support 
of his claim are not considered competent medical evidence 
and do not serve to establish a medical nexus.

The Board has also considered application of 38 C.F.R. 
§ 3.303(b) (2008).  As noted above, the veteran argues that 
he experienced low back pain continuously since separation 
form active duty.  As discussed, with respect to the 
veteran's own contentions, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu.  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, 
while the veteran is competent to state that he has 
experienced pain, he is not competent to state that his pain 
is related to IVDS, or that his pain is associated with an 
in-service injury.

Moreover, the Board notes that the Court has stated in 
Clyburn v. West, 12 Vet. App. 296, 301 (1999), that continued 
complaints of pain after service do not suffice to establish 
a medical nexus, where the issue at hand is of etiology, and 
requires medical opinion evidence.  Pain cannot be 
compensable in the absence of proof of an in-service disease 
or injury to which the current pain can be connected by 
medical evidence.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).   However, unlike varicose veins under 
Barr, or a dislocated shoulder under Jandreau, IVDS is not a 
condition capable of lay diagnosis.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

In any event, the Board finds that the veteran's lay history 
is outweighed by the preponderance of the evidence of record.  
The Board also notes that, despite the veteran's contentions 
that he has received continuous treatment for IVDS since his 
separation from service, the veteran's record is negative for 
medical documentation of a complaint, relating to a back 
disorder, until 1988, approximately 24 years after the 
veteran's separation from active duty and immediately 
following a work-related back injury.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999).  Despite the veteran's contentions 
that his injury in service resulted in his current disorder, 
the probative evidence simply weighs against service 
connection at this time.  Indeed, the fact that the earlier 
letter from Drs. J.H.B. and J.E.B. relate the veteran's back 
problems to his post-service injuries and are absent any 
findings related to his active service clearly weighs against 
the veteran's claim of post-service treatment.  See Curry; 
see also See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest may affect the credibility of testimony).

Accordingly, the Board finds that the most probative evidence 
of record establishes that the veteran's IVDS is not related 
to his period of service.  First, the veteran's service 
treatment records, although positive for several complaints 
and diagnoses of back conditions, do not contain a diagnosis 
of degenerative IVDS.  There is also no evidence of a 
diagnosis of degenerative IVDS within the first year of the 
veteran's service discharge.  Further, although Dr. J.H.B. 
opined that structural defects may have led to the veteran's 
current disorder over time, that opinion was contradicted his 
own earlier opinion provided following the veteran's second 
work injury.  As noted, each positive etiological opinion of 
record was contradicted by that provider's own, earlier 
opinion, and his not supported by a credible history of pot-
service treatment prior to 1988.  On the other hand, the VA 
examinations of record are probative in nature, unequivocal, 
and included an in-depth review of the record.  Therefore, 
the most probative medical evidence within the record does 
not demonstrate an etiological connection between the 
veteran's current diagnosis and his period of active duty.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance 
is against the veteran's claim, and it must be denied.

Finally, the Board notes that the veteran was clearly 
diagnosed as having spina bifida occulta.  Spina bifida 
occulta is a congenital cleft of the spinal column.  
Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  
Congenital or developmental defects, however, are not 
"diseases or injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. § 3.303(c).  In fact, 
the Court has specifically determined that "spina bifida 
occulta, a congenital condition, is noncompensable under 
applicable law."  Firek v. Derwinski, 3 Vet. App. 145, 146 
(1992).  That said, the Board recognizes that a disability 
that preexisted service may be serviced connected if that 
disability was found to have been aggravated by service.  
38 C.F.R. § 3.306.  No such argument has been made in the 
present case.  The veteran's contentions have focused on the 
argument that his currently diagnosed degenerative IVDS was 
caused by his in-service back injury.  Moreover, the 
September 2005 VA examination report clearly indicated that 
the veteran's spina bifida occulta played no role in his 1962 
or post-service back injuries or surgeries.


ORDER

Entitlement to service connection for degenerative IVDS, 
status post laminectomy, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


